Title: James Madison to Jesse Waln, 26 July 1831
From: Madison, James
To: Waln, Jesse


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                July 26. 1831
                            
                        
                        
                        I have duly recd. your letter of the 22d. with the papers it refers to. Being restrained by a general rule
                            which I have been obliged to adopt from the interposition it requests, I can only observe that it could not be needed as
                            an addition to the names & testimonies which I find you possess. I return the papers as desired, with an offer of
                            my friendly respects & good wishes
                        
                            
                                
                            
                        
                    